                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

Brent Nix, et al.,

                        Plaintiffs,

v.
                                                            No. 7:17-CV-00189-D
The Chemours Company FC, LLC, et
al.

                        Defendants.

Roger Morton, et al.,

                        Plaintiffs,

v.                                                          No. 7:17-CV-00197-D

The Chemours Company, et al.

                        Defendants.

Victoria Carey, et al.,

                        Plaintiffs,

v.
                                                            No. 7:17-CV-00201-D
E.I. Du Pont          De   Nemours        and
Company, et al.

                        Defendants.

                                      Order on Motion to Compel
        Defendants ask the court to order Plaintiffs to fully respond to their Second Requests for

Production and Second Requests for Admission. Mot. to Compel, D.E. 294 at 2. Plaintiffs assert

that they have provided all responsive documents. Resp. in Opp. to Mot. to Compel, D.E. 297 at

2. And Plaintiffs say they have properly answered or objected to the Requests for Admission. Id.

at 3.

        During a recent discovery status conference, the parties reached an agreement to resolve

the issues raised in the motion. So the court denies the motion to compel (D.E. 294) as moot.

Each party shall bear their own costs.

Dated: May 18, 2021

                                              R OBERT T. NUMBERS, II
                                              ______________________________________
                                              U
                                              Robert  STATES
                                                NITEDT.      MAGISTRATE
                                                        Numbers,  II       JUDGE
                                              United States Magistrate Judge




                                                 2
